Citation Nr: 0937280	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-40 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for follicular non-
Hodgkin's lymphoma (NHL), to include as secondary to 
herbicide exposure.

2.  Entitlement to service connection for a skin disorder of 
the hands and feet, to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.  The appellant submitted a notice of disagreement in 
February 2005 and timely perfected his appeal in December 
2005.

On his December 2005 VA Form 9 [Substantive Appeal], the 
appellant indicated that he wished to be scheduled for a 
Decision Review Officer (DRO) hearing.  In January 2006, 
however, the appellant indicated that he wished to withdraw 
this request.  Accordingly, the appellant's request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).

These claims came before the Board in July 2008 and were 
remanded for additional evidentiary development.  Such 
development having been accomplished, the claims are again 
before the Board for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant's follicular NHL is the result of a 
disease or injury in service, to include as secondary to 
herbicide exposure.

2.  The preponderance of the evidence is against a finding 
that the appellant's skin disorder is the result of a disease 
or injury in service, to include as secondary to herbicide 
exposure.




CONCLUSIONS OF LAW

1.  Follicular NHL was not incurred in or aggravated by 
active duty service, nor was it caused by herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A skin disorder of the hands and feet was not incurred in 
or aggravated by active duty service, nor was it caused by 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  Since 
the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claims, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  In August 2008, VA 
requested the appellant submit information regarding any 
additional health care providers he had sought care from.  In 
February 2009 and June 2009, the appellant indicated that he 
had no further evidence to submit in support of his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the appellant participated in VA 
examinations in February 2009 and the results from those 
examinations have been included in the claims file for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and opinions 
that are supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claims.

Additionally, the Board finds there has been substantial 
compliance with its July 2008 remand directives.  The Board 
notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the Appeals Management Center (AMC) scheduled the appellant 
for medical examinations and the appellant attended those 
examinations.  The AMC later issued a Supplemental Statement 
of the Case in May 2009.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates 
of its remand.  See Stegall, supra, (finding that a remand by 
the Board confers on the appellant the right to compliance 
with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claims based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant contends that follicular NHL and a skin 
disorder of the hands and feet are the result of his time in 
service.  Specifically, he alleges that Agent Orange exposure 
caused his disabilities.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include non-
Hodgkin's lymphoma.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. 
§ 3.309(e) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
As such, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303(d) (2008).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

With respect to element (1) [current disability], the 
appellant has been diagnosed with follicular NHL of the 
tonsils, status post tonsillectomy for removal of pharyngeal 
obstruction of what proved to be non-Hodgkin's follicular 
lymphoma.  See VA lymphatic disorders examination report, 
February 12, 2009.  The appellant was also diagnosed with 
multiple benign simple nevi.  See VA skin diseases 
examination report, February 12, 2009.  Accordingly, the 
Board is satisfied as to current disability.

With regard to Hickson element (2) [in-service disease or 
injury], the Board notes that upon entry into service, all of 
the appellant's systems were considered normal.  The 
appellant, himself, stated that he was in good health and 
denied experiencing any lymphatic or skin problems.  He 
indicated that he had suffered from mumps, but the examiner 
noted no symptomatology was apparent.  See Standard Forms 
(SF) 88 & 89, September 28, 1960.  In May 1962, the appellant 
complained of a rash on his leg, which was treated with 
calamine lotion.  In November 1962, he complained of itching 
for the prior three days.  The following day, the appellant 
reported with a temperature of 101.6 degrees and white 
tonsils, for which he was given penicillin.  A notation one 
day later indicated that the appellant's temperature was 
100.0 degrees and the white spots on his tonsils were gone.  
He was instructed to continue the penicillin.

In November 1963, the appellant complained of itching for 
some time, with a white substance appearing in the past week.  
The appellant specifically stated that his entire body had 
itched, with cracked and dry skin for the previous month.  He 
also complained of tingling in the hands and feet.  He denied 
"nervousness," but admitted to general dissatisfaction with 
his position.  Upon physical examination, the appellant had 
diffuse drying and cracking of the skin, specifically of the 
feet.  The impression was neurodermatitis.  Hypothyroidism 
and diabetes mellitus were ruled out.  In December 1963, the 
appellant's rash had cleared, except for the skin on his 
hands and feet, which were exfoliated.  Urinalysis was 
negative.

A January 1964 note indicated that the appellant had 
complained of itching for some time.  Some relief was 
experienced when the appellant went on 30 day leave, during 
which no discomfort was experienced; however, upon returning 
to duty, his condition returned.  He was diagnosed with 
generalized pruritis and lymphoma was ruled out.  In February 
1964, it was noted that the appellant had a history of 
pruritis, unrelieved by medication.  Numerous laboratory and 
physical examinations failed to reveal any systemic etiology 
for this disorder.  The appellant was diagnosed with pruritis 
of psychogenic origin with secondary neurodermatitis.  The 
examiner opined that the appellant's itchiness was due to his 
way of relieving tension.  It was noted that the appellant's 
nervous tension appeared to be due to being aboard the ship, 
though it did not seem to be affecting his performance as a 
radioman.  If relieved of sea duty and put into another 
stress-producing environment, the appellant's itchiness was 
considered likely to continue.  Psychotherapy appeared to be 
the only answer.  In March 1964, the appellant again 
complained of a rash on his stomach and pubic area, which he 
stated he experienced for approximately seven months.  He was 
prescribed penicillin through May 1964.

Upon his discharge from service, all of the appellant's 
systems were considered normal, to include his skin and 
lymphatics.  No specific disabilities were noted.  See SF 88, 
service discharge examination report, September 10, 1964.  
The Board finds that element (2) of Hickson has clearly been 
met regarding a skin disorder.  There is no evidence, 
however, that the appellant suffered from follicular NHL 
during service.

The appellant contends he was exposed to herbicides, 
specifically Agent Orange, while in military service.  As 
indicated above, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  "'Service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  Id.  

Review of the appellant's service personnel records confirms 
that he served aboard the U.S.S. BLACK, beginning in 1961 
through March 1964, and aboard the U.S.S. COWELL from April 
1964 until he was released from active duty in September 
1964.  Despite the appellant's allegations that his ship 
entered "the harbor" in Vietnam, these records do not 
confirm that the appellant was at any time in the waters 
offshore from Vietnam.  Additionally, the appellant was not 
awarded the Vietnam Service Medal, or any medals indicative 
of service in Vietnam.  Further, an October 2004 response 
from the National Personnel Records Center confirmed that the 
appellant did not have service in Vietnam.  

Service in the official waters off the coast of Vietnam does 
not constitute 'service in the Republic of Vietnam.'  See 
VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008) [holding that the Veterans 
Court had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption].  
Instead, 'service in the Republic of Vietnam' requires 
visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 
3.307(a), 3.313(a) (2008).  Accordingly, the presumption 
under 38 C.F.R. § 3.307(a)(6)(iii) (2008) for herbicide 
exposure is not available to the appellant.  The appellant 
has not specified any additional circumstances where he was 
exposed to herbicides.

As discussed above, in Combee v. Brown, the Federal Circuit 
held that when, as here, a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

With regard to Hickson element (3) [medical nexus], the 
evidence of record does not support the appellant's 
contentions.  To the extent that the appellant, or his 
representative, contend that a medical relationship exists 
between the appellant's follicular NHL and skin disorder and 
military service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statement offered in support of the appellant's claims is not 
competent medical evidence and does not serve to establish a 
medical nexus.  

The appellant has been accorded ample opportunity to present 
competent medical evidence in support of his claims, but he 
has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

The earliest indication of current disability was in December 
2003 (when the appellant was seen at the VA Medical Center 
(VAMC) with complaints of an itching rash of the left wrist) 
and in March 2004 (when the appellant was diagnosed with 
follicular lymphoma after a tonsillectomy with 
uvulopalatopharyngoplasty).  As such, there is no competent 
medical evidence that the appellant was diagnosed with or 
treated for follicular NHL or a skin disorder for over thirty 
five years after his September 1964 separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology after service is 
therefore not demonstrated.

Further, the medical evidence of record does not support the 
appellant's claims.  Regarding the appellant's follicular NHL 
claim, the February 2009 VA examiner noted that while the 
November 1963 service treatment record indicated white spots 
on the appellant's tonsils, this was in association with a 
fever and it could be assumed that the appellant had 
tonsillitis which responded to the penicillin treatment that 
was given at the time.  The examiner also noted that while in 
service, the appellant suffered from a persistent generalized 
pruritic rash, and at one point an entry stated that lymphoma 
must be ruled out in relation to the dermatitis.  However, 
the appellant's condition was ultimately diagnosed as 
neurodermatitis secondary to psychological issues occurring 
at that time in his life.

The VA examiner diagnosed the appellant with follicular NHL, 
tonsils, with status post tonsillectomy for removal of 
pharyngeal obstruction and what proved to be follicular NHL.  
At the time of the examination, the appellant did not have 
any hemic diseases.  The examiner concluded that it was not 
at least as likely as not that the appellant's follicular NHL 
had any relationship to the entry in his service treatment 
records indicating white spots on the tonsils, inasmuch as 
this condition was a straight forward episode of tonsillitis 
and successfully treated with penicillin.  With regard to the 
appellant's persistent generalized rash, the VA examiner 
stated that the entry in the service treatment records 
indicating that lymphoma must be ruled out did not, in his 
opinion, have any bearing on the issue, inasmuch as the 
appellant's dermatitis was not proved to be related to a 
lymphoma, but was rather neurodermatitis.  See VA lymphatic 
disorders examination, February 12, 2009.

With regard to his skin disorders claim, the February 2002 VA 
skin examination revealed small multiple nevi, approximately 
three to four millimeters (mm) in diameter, at most.  On the 
anterior chest, where two of these lesions had been 
surgically removed, there was a one centimeter (cm) by eight 
mm keloid hyperpigmented area in the mid-epigastrium, and 
above that, in the left lower anterior chest, a flat one cm 
slightly hyperpigmented area, the site of removal of a nevus.  
None of the nevi showed evidence of inflammation or 
irritation and none had degenerated into a black lesion.  
With the exception of the areas where two of these lesions 
had been removed, there was no evidence of keloids, acne, 
chloracne, scarring, alopecia or hyperhidrosis.  The VA 
examiner concluded that the appellant's multiple nevi were 
not at least as likely as not, a result of the appellant's 
time in service.  See VA skin examination report, February 
12, 2009.  Accordingly, Hickson element (3) is also not 
satisfied.

The Board finds that the only medical evidence of record 
weighs negatively against the appellant's claims.  There was 
no evidence of follicular NHL in service and no positive 
medical nexus.  While there was evidence of a skin disorder 
in service, the appellant's skin was clear upon his discharge 
and his currently diagnosed skin disorder is completely 
different from that he experienced in service.  Additionally, 
there is also no positive medical nexus to support the 
appellant's claims.

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection, to 
include as due to herbicide exposure.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for follicular non-
Hodgkin's lymphoma, to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for a skin disorder of the 
hands and feet, to include as secondary to herbicide 
exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


